DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words and is considered undue length. Correction is required.  See MPEP § 608.01(b).
Election/Restrictions
Applicant’s election of Group I, claims 22-35 and 41, in the reply filed on 13th July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "chip former extends with a variable radial chip former distance with respect to a cutting edge, in an imaginary superposition of several or all foregoing cutting edges with an actual cutting tooth, said superposition of cutting edges forming an envelope, a radial cutting edge distance is definable as a radial distance between said envelope of said superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth, and said radial chip former distance of a respective chip former with respect to said actual cutting edge is chosen to be larger at axial positions where said radial cutting edge distance is larger than at positions where said radial cutting edge distance is smaller" in lines 2-10. The limitation is generally narrative and indefinite because it is unclear what the limitation of the claim is and as to how the variable radial chip former distance increases or decreases at the axial positions when a radial cutting-edge distance increases or decreases. 
Claim 24 recites the limitation "said chip former extends with a variable radial chip former distance with respect to a cutting edge, in an imaginary superposition of two subsequent cutting teeth a radial cutting edge distance between contours of superimposed cutting teeth is definable, and said radial chip former distance of said respective chip former with respect to a cutting edge is chosen larger at axial positions where a radial cutting edge distance is larger than at positions where a radial cutting edge distance is smaller" in lines 2-10. The limitation is generally narrative and indefinite because it is unclear what the limitation of the claim is and as to how the variable radial chip former distance increases or decreases at the axial positions when a radial cutting-edge distance increases or decreases. The limitation is also indefinite because it is unclear what the contours of the superimposed cutting teeth are defined as.
Claim 41 recites the limitation “a thread cutting insert”. However, this limitation already has insufficient antecedent in the parent claim 22 in line 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 22, 25, 27-33, 35 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernadic et al. (US 5,549,424).
Regarding claim 22, Bernadic et al. teaches: A thread cutting insert (#10) for cutting threads, the thread cutting insert comprising: a rake face (#36, #62, #64 seen in fig. 7 and 8) of the thread cutting insert; a plurality of cutting teeth (#40, #44a, #44b, #44c) disposed along a cutting portion (#32, #34), at least two of said cutting teeth having shapes differing from each other (see fig. 6, where #44a, #44b and #44c all have different shapes, distance #d1 and #d2 indent the cutting teeth and have different height and widths seen in fig. 7 that thus constitute different geometric shapes; Column 5, lines 55-64); allocated chip formers (#18a, #18b, #72) each associated with a respective one of said plurality of cutting teeth (see fig. 7), said chip formers being provided on said rake face (see fig. 7, where #18a and #18b are on face #62); and said allocated chip former associated with at least one of said cutting teeth along said cutting portion having a shape (chip formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape #44a, #44b, #44c) adapted to a shape (chip formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape of cutting teeth #44a, #44b, #44c) of one of said cutting teeth which, with respect to an order of engagement during a cutting operation (Column 8, lines 57-65), precedes a subsequent cutting tooth (Column 8, lines 57-65; during order of engagement of operation, a cutting tooth will be active and the precedent teeth will be engaging in workpiece until all cutting teeth have performed their respective operations in their order of engagement) along said cutting portion such that said at least one chip former has a shape (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31) adapted to a cross-section of chips (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31) encountered by it.

Regarding claim 25, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: wherein each of said cutting teeth being subsequent to a first cutting tooth (#44c) is provided with an allocated chip former (all teeth #44b, #44c and #40 have their respective chip formers #18a and #18b see in fig. 6 and 7) having a shape (chip formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape #44a, #44b, #44c) adapted to a shape of that cutting tooth (formers #18a and #18b pointed at #72 in fig. 7 have a shape adapted to shape of cutting teeth #44a, #44b, #44c) which, with respect to an order of engagement during a cutting operation (Column 8, lines 57-65), precedes said subsequent cutting tooth along said cutting portion such that each chip former allocated to a cutting tooth (Column 8, lines 57-65; during order of engagement of operation, a cutting tooth will be active and the precedent teeth will be engaging in workpiece until all cutting teeth have performed their respective operations in their order of engagement) being subsequent to said first cutting tooth has a shape (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31) adapted to a cross-section of chips (chip formers #18a and #18b have a predetermined shape to provide optimum management and thus is adapted to the chips and cross-section of chips it will encounter; Column 5, lines 21-31) encountered by it.

Regarding claim 27, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: wherein at least one of heights or widths (see fig. 6, where #d1 and #d2 demonstrate different heights for the cutting teeth) of said cutting teeth along said cutting portion increase with respect to an order of engagement (see cutting teeth #40, #44a, #44b, #44c in fig. 6 and 7, where height #d1 and d2 and width of the cutting teeth increases along the cutting operation mentioned in Column 5, lines 55-64) during a cutting operation (Column 5, lines 55-64).

Regarding claim 28, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: which further comprises a number of cutting teeth (#40, #44a, #44b, #44c) along said cutting portion being equal to three or twelve (cutting portion #20 has three teeth and cutting portion #22 has three teeth) or lying between three and twelve (cutting portion #20 has three teeth and cutting portion #22 has three teeth).

Regarding claim 29, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: which further comprises a number of cutting teeth (#40, #44a, #44b, #44c) along said cutting portion being equal to three or six (cutting portion #20 has three teeth and cutting portion #22 has three teeth) or lying between three and six (cutting portion #20 has three teeth and cutting portion #22 has three teeth).

Regarding claim 30, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: which further comprises, within said plurality of cutting teeth, a sequence of at least two adjacent teeth (teeth #44c and #44b) with allocated chip formers (chip former pointed by #36), said chip former of a subsequent cutting tooth (chip former pointed by #36) of said sequence, with respect to an order of engagement during a cutting operation (Column 5, lines 55-64), having a shape (former pointed by #36 has the mirror image of preceding chip former pointed by #72) being a mirror image shape (see fig. 7, where shape of chip formers pointed by #36 and #72 are mirrored and chip former pointed by #36 has the mirror image of preceding chip former pointed by #72) of said chip former of a preceding cutting tooth (chip former pointed by #72).

Regarding claim 31, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: wherein said chip formers are provided as elevations (see fig. 8, where chip formers are elevations #58 and #60 on rake face having drop #Dd) disposed on said rake face of the thread cutting insert.

Regarding claim 32, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: wherein said chip formers are distanced from a cutting edge (see fig. 8, where chip former #58 is distanced from cutting edge #20 by the distance pointed at in #36) of said cutting portion or a portion of at least one of said chip formers reaches said cutting edge of said cutting portion.

Regarding claim 33, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: wherein said chip formers are provided with flanks having a flat or curved shape (see fig. 8, where flanks of chip formers #58 are curved with an angle #Ai).

Regarding claim 35, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: wherein at least a pair of subsequent cutting teeth (pair of cutting teeth #44a, #44b and #44c) have geometrically dissimilar shapes (pair of cutting teeth #44a, #44b and #44c have different shapes such as denoted by distance #d1 and #d2 indent the cutting teeth and have different height and widths seen in fig. 7 that thus constitute different geometric shapes; Column 5, lines 55-64).

Regarding claim 41, Bernadic et al. teaches the device of claim 22, Bernadic et al. further discloses: A thread cutting tool (Abstract), comprising: a holder (#14; see fig. 1); and a thread cutting insert (#10) according to claim 22 being mounted to said holder (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadic et al. (US 5,549,424) in view of Schmidt (US 4,572,713).
Regarding claim 23 and 24, Bernadic et al. substantially discloses the invention of claim 22, except Bernadic et al. fails to further disclose: wherein said chip former extends with a variable radial chip former distance with respect to a cutting edge, in an imaginary superposition of several or all foregoing cutting edges with an actual cutting tooth, said superposition of cutting edges forming an envelope, a radial cutting edge distance is definable as a radial distance between said envelope of said superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth, and said radial chip former distance of a respective chip former with respect to said actual cutting edge is chosen to be larger at axial positions where said radial cutting edge distance is larger than at positions where said radial cutting edge distance is smaller; and wherein said chip former extends with a variable radial chip former distance with respect to a cutting edge, in an imaginary superposition of two subsequent cutting teeth a radial cutting edge distance between contours of superimposed cutting teeth is definable, and said radial chip former distance of said respective chip former with respect to a cutting edge is chosen larger at axial positions where a radial cutting edge distance is larger than at positions where a radial cutting edge distance is smaller.
In the same field of endeavor, namely cutting inserts, Schmidt teaches: wherein said chip former extends with a variable radial chip former distance (see annotated fig. below) with respect to a cutting edge (#15), in an imaginary superposition (where the cutting teeth #20-24 are in an imaginary superposition presented in annotated fig. below, with cutting edge #15 having actual cutting teeth #20-24) of several or all foregoing cutting edges with an actual cutting tooth (fig. 2, where #20-24 are the cutting teeth), said superposition of cutting edges forming an envelope (see annotated fig. below, where an envelope is formed when cutting edges #15 of cutting teeth #20-24 have a variable radial chip former distance interacting with an envelope line), a radial cutting edge distance (see annotated fig. below) is definable as a radial distance (see annotated fig. below, where distance is radial of insert) between said envelope of said superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth (see annotated fig. below), and said radial chip former distance of a respective chip former (see annotated fig below, where all chip formers at #31 have the variable radial chip former distance with respect to cutting edge #15) with respect to said actual cutting edge is chosen to be larger at axial positions where said radial cutting edge distance is larger than at positions where said radial cutting edge distance is smaller (see annotated fig. below and fig. 1 cutting insert angled, where variable radial chip former distance for the respective cutting tooth and chip former is larger as the radial cutting edge distance gets larger and vice versa; when along variable radial chip former distance is smaller, the radial cutting edge distance is smaller);

    PNG
    media_image1.png
    574
    824
    media_image1.png
    Greyscale

and wherein said chip former extends with a variable radial chip former distance (see annotated fig. below) with respect to a cutting edge (#15), in an imaginary superposition (where the cutting teeth #20-24 are in an imaginary superposition presented in annotated fig. below, with cutting edge #15 having actual cutting teeth #20-24) of two subsequent cutting teeth (teeth #20 and #21 in annotated fig. below) a radial cutting edge distance (see annotated fig. below, where radial cutting edge distance is between cutting edge and an envelope line defined in imaginary super positioned cutting teeth #20-24) between contours of superimposed cutting teeth is definable, and said radial chip former distance of said respective chip former with respect to a cutting edge (#15) is chosen larger at axial positions where a radial cutting edge distance is larger than at positions where a radial cutting edge distance is smaller (see annotated fig. below and fig. 1 cutting insert angled, where variable radial chip former distance for the respective cutting tooth and chip former is larger as the radial cutting edge distance gets larger and vice versa; when along variable radial chip former distance is smaller, the radial cutting edge distance is smaller).

    PNG
    media_image2.png
    574
    824
    media_image2.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip breakers (#18a, #18b, #72) and cutting teeth (#40, #44a, #44b, #44c) of Bernadic et al. so that the chip formers extend with a variable radial chip former distance with respect to a cutting edge, in an imaginary superposition of at least two subsequent cutting edges with at least two actual cutting teeth, said superposition of cutting edges forming an envelope; and a radial cutting edge distance is definable as a radial distance between said envelope of said superposition of foregoing cutting edges and said cutting edge of an actual cutting tooth, and said radial chip former distance of a respective chip former with respect to said actual cutting edge is chosen to be larger at axial positions where said radial cutting edge distance is larger than at positions where said radial cutting edge distance is smaller as taught by Schmidt in order to improve efficiency of the cutting insert and decrease wear on the first engagement cutting tooth by allowing each respective cutting teeth and chip formers to have larger radial distances with respect to cutting edge as an operation is done on the workpiece.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadic et al. (US 5,549,424) in view of Doig (GB 365219).
Regarding claim 26, Bernadic et al. substantially discloses the invention of claim 22, except Bernadic et al. fails to further disclose: wherein a sequence of adjacent teeth of said plurality of cutting teeth has truncated cutting teeth, and truncations of subsequent truncated teeth are disposed on alternating sides of said cutting teeth.
In the same field of endeavor, namely cutting inserts, Doig teaches: wherein a sequence of adjacent teeth (see sequence of adjacent teeth #15 #10 in fig. 1) of said plurality of cutting teeth has truncated (see fig. 1-4, where cutting teeth #10 are truncated as in fig. 3 and 4 when producing fine threads mentioned in Page 2, lines 5-31) cutting teeth, and truncations of subsequent truncated teeth (subsequent cutting teeth #10 shown in fig. 1 are observed to be disposed in alternating sides; see annotated fig. below or #d1 and #d2 of Bernadic et al.) are disposed on alternating sides of said cutting teeth (see fig. 2-4, where truncation #11 of tooth #10 are on alternate sides).

    PNG
    media_image3.png
    117
    1001
    media_image3.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting teeth (#40, #44a, #44b, #44c) of Bernadic et al. so that a sequence of adjacent teeth of said plurality of cutting teeth has truncated cutting teeth, and truncations of subsequent truncated teeth are disposed on alternating sides of said cutting teeth as taught by Doig in order to reduce cutting area each induvial cutting teeth will perform and thus reducing wear of the cutting teeth and power required by the tool (Page 2, lines 25-39).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadic et al. (US 5,549,424) in view of Wolff et al. (US 2006/0024140).
Regarding claim 34, Bernadic et al. substantially discloses the invention of claim 33, except Bernadic et al. fails to further disclose: wherein an inclination angle or a curvature of said flank of said chip formers changes along an extension of said chip formers.
In the same field of endeavor, namely cutting tools, Wolff et al. teaches: wherein an inclination angle or a curvature (see fig. 2c, where curvature and rake angle of chip formers (#15 from line #17 at top face #16 to crest #6 of tooth) differs along extension of teeth #2 on a range of angles from -7 to 65 degrees) of said flank of said chip formers changes along an extension (see fig. 2c extension along cutting operation #2; Paragraph 0040) of said chip formers.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the chip breakers flank (#58 flank of chip breakers #18a, #18b, #72) of Bernadic et al. so that an inclination angle or a curvature of said flank of said chip formers changes along an extension of said chip formers as taught by Wolff et al. in order to improve cutting performance and provide a change in direction of the chips along the order of engagement to prevent clogging of chips near cutting teeth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (WO 2019/132349) teaches a thread cutting insert with inclination angles for chip formers similar to thread cutting insert configuration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasurin (SU 1349113) teaches a thread cutting insert with different engagement teeth similar to thread cutting insert configuration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (US 8210777) teaches a thread cutting insert with chip formers and cutting teeth similar to thread cutting insert configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner Art Unit 3722